Order entered February 6, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01001-CR
                                     No. 05-16-01002-CR
                                     No. 05-16-01003-CR
                                     No. 05-16-01004-CR
                                     No. 05-16-01005-CR
                                     No. 05-16-01006-CR
                                     No. 05-16-01007-CR
                                     No. 05-16-01008-CR
                                     No. 05-16-01009-CR

                              ROCKY CORONADO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
Trial Court Cause Nos. F14-00535-T, F14-00536-T, F14-00537-T, F14-56962-T, F14-56967-
               T, F14-56969-T, F14-76064-T, F14-76111-T, F14-76115-T

                                           ORDER
       Before the Court are appellant’s January 30, 2017 motion to extend the time to file

appellant’s brief and the motion to withdraw as counsel filed by appellant’s counsel, Christopher

Graham.
       We GRANT appellant’s motion to extend and ORDER appellant’s brief filed sixty days

from the date of this order. We DENY Graham’s motion to withdraw for noncompliance with

the rules of appellate procedure. See TEX. R. APP. P. 6.5(a)(2),(3).

       We ORDER the trial court to conduct a hearing to determine the status of appellant’s

representation. The trial court shall make appropriate findings and recommendations. The trial

court shall make the following determinations:

       First, the trial court shall determine whether appellant desires to pursue the appeals.

       If the trial court determines that appellant does desire to pursue the appeals, the trial court

shall next determine whether appellant is indigent and entitled to court-appointed counsel. If the

trial court determines that appellant is indigent, we ORDER the trial court to appoint counsel to

represent him.

       If the trial court determines that appellant is not indigent, the trial court shall determine

whether current counsel should be allowed to withdraw, whether appellant has retained new

counsel, and whether appellant has made the necessary arrangements for filing a brief. If

appellant desires to proceed with the appeals pro se, the trial court shall determine appellant’s

address for correspondence.

       We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations and, if appropriate, an order appointing counsel, to this

Court within THIRTY DAYS of the date of this order.

       These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                      /s/     ADA BROWN
                                                              JUSTICE